DETAILED ACTION
The present Office Action is responsive to the Amendment received on May 9, 2022.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary Remark
Claims 1-22, 34, and 39, are canceled.
Claims 43 and 44 are new.
Claims 23-30, and 41 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 10, 2021.
Claim Rejections - 35 USC § 112
The rejection of claims 32, 34, and 39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on February 7, 2022 is withdrawn in view of the Amendment received on May 9, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The rejection of claims 31-33, 35-38, 40, and 42 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Chiu et al. (US 2014/0087386 A1, published March 27, 2014, priority January 20, 2011), made in the Office Action mailed on February 7, 2022 is maintained for the reasons of record.
In addition, claims 43 and 44 are rejected herein, as being necessitated by Amendment.
Applicants’ claim amendment and arguments presented in the Amendment received on May 9, 2022 have been carefully considered but they have not been found persuasive for the reasons set forth in the, “Response to Arguments” section.
The Rejection:
With regard to claim 31, Chiu et al. disclose a system comprising:
a droplet apparatus capable of forming a plurality of discrete sample portions, each of the plurality of discrete sample portions comprising a portion of the sample and a reaction mixture (“present invention provides methods, systems, and devices for performing digital assays … use of a distribution sizes (e.g., volumes) that is continuous rather than discrete … droplets of variable size can be created in various ways, either randomly or through controlled application of microfluidics … size of the droplet can be controlled by the shear rate and channel dimensions …”, section [0044]; “droplets of various sizes can be generated randomly, by emulsification…”, section [0045]; “producing a plurality of droplets of the sample on a microfluidic device”, section [0023]; “the droplets can be formed in a continuous-flow fashion either in the T-channel geometry or in the flow cytometry, both of which are well-known in the art”, section [0058]; “sample can be digitized using microfluidic channels and immiscible fluid phase”, section [0059]);
an amplification apparatus configured to amplify the plurality of discrete sample portions to form a plurality of discrete processed sample portions including at least one discrete processed sample portion containing nucleic acid amplification products (“applications such as digital PCR where a wide dynamic range is often desired, it is highly beneficial to perform PCR in drops that are crated …”, section [0064]; “amplification of analyte (e.g., digital PCR) can be carried out simultaneously in all droplets …”, section [0066]);
a detection apparatus configured to detect fluorescence signals from the at least one of the plurality of discrete processed sample portions to determine a presence of that at least one target nucleic acid; 
the detection apparatus is further configured to determine the respective volumes of the plurality of discrete processed sample portions (“droplets of different volumes are generated by emulsification with the aid of different surfactants; here the droplets of different volumes are stabilized and are controlled with the use of different surfactants… amplification of analyte (e.g., digital PCR) can be carried out … the droplets can be flowed in a single-file format through a flow cytometer or other similar device where the size of the droplet can be determined and the fluorescence from the droplet can be interrogated”, section [0066]; “[a]nalysis can, for example, be achieved by flowing the droplets in a single file through a flow cytometer or similar device”, section [0070]); “[b]y using appropriate excitation and emission filters the fluorescence within the droplet can be quantified to reveal the presence or absence of amplification.  By noting both the size of the droplet and the presence or absence of amplification product, it is possible to back-calculate the original concentration of the analyte present in the sample”, section [0070]); “the size (volume) of each droplet is determined based on the scattering signal from the droplet”, section [0066]; “using a number of droplets in a plurality and the individual volumes of the droplets in the plurality to conduct digital measurements.  For example, a sample concentration of a molecule of interest can be determined using the number of droplets in the plurality, the number of droplets in the plurality with one or more molecules of interest, and by measuring the volume of some or all of the droplets in the plurality”, section [0070]; see also Table 1); and 
a processor configured to determine an amount of target nucleic acid based on the number of discrete processed sample portions containing the target nucleic acid therein (see sections [0076] and [0090]; “data analysis was done with IGOR pro” section [0159]); “we thus estimate a concentration between 104 to 105 template copies per l”, section [0145], the copies per sample volume is derived from the emulsion droplets containing the template nucleic acids, see also, “using digital measurements to determine a concentration of a sample”, section [0021]).
With regard to claim 32, the imager is configured to determine the respective volumes of the plurality of discrete processed sample portions in time-of-flight manner (see Figure 13, where the droplets size and the amount is imaged over time; also, “sample self-digitization in the dLAMP SD chip … images showing the initial filling … with aqueous solution …”, section [0037]).
With regard to claim 33, the processor of the system is configured to determine the volumes of the plurality of discrete portions (“analyzing a second plurality of droplets having a second volume distribution to determine volumes of the droplets in the second plurality”, section [0065]; “[a]nalyzing the second plurality of droplets can include, e.g., determining the volumes of the droplets in the second plurality … individual volumes of all of the droplets in the plurality may be determined”, section [0069]; “achieved by flowing the droplets in a single file through a flow cytometer .. where the size of the droplet can be determined … can be determined by microscopy .. with a CCD camera”, section [0070]).
With regard to claim 34, the optical imager is configured to determine the respective volumes of the plurality of discrete processed sample portions (see above).
With regard to claim 35, the droplet apparatus is configured to generate “droplets of different volumes (diameters) [that] can be generated using a wide range of methods”, section, [0066]; “by varying the shear rate or channel dimensions, droplets of different sizes are easily formed”, section [0066]).
With regard to claim 36, the plurality of discrete sample portions are at least surrounded by an immiscible medium (see section [0059]).
With regard to claim 37, the immiscible medium is mineral oil, silicone oil, fluorinated oil (section [0073]).
With regard to claim 38, the plurality of discrete sample portions are not actively comprised by the system, but rather the system contains an emulsion apparatus “configured to form” these sample portions, which is an intended use.  Since the magnetic beads or porous beads are comprised within the discrete sample portions which are not required in the system claims, claim 38 is anticipated as well.
With regard to claims 39 and 40, the discrete sample portions are imaged for determination of volume and calculate copies-per-unit-volume (see above; also, “methods and systems can be used to determine (1) volumes of droplets and (2) a number of droplets that contain a detectable agent, which can be used to determine the concentration of a sample … sample at a concentration in units of molecules/volume”, section [0075]).
With regard tin claim 42, the system comprise a processor that determines the amount of target nucleic acid based on the number of processed sample containing the target nucleic acids therein (“methods and systems can be used to determine (1) volumes of droplets and (2) a number of droplets that contain a detectable agent, which can be used to determine the concentration of a sample … sample at a concentration in units of molecules/volume”, section [0075]; “computer comprising a memory device with executable instructions … when executed by a processor”, section [0087]).
Therefore, the invention as claimed is deemed anticipated by Chiu et al.Response to Arguments:
Applicants traverse the rejection (page 7, Response).
Applicants state that claim has been amended to recite that an image is produced by an optical imager and this image is analyzed by a processor to determine the size of each processed sample portion (page 7, Response).  By, “size of each processed sample portion”, the Office interprets it to mean, “volume” of each processed sample portion, since the pertinent claim amendment recites, “a processor configured to determine the respective volumes of the plurality of discrete processed sample portions” (new limitation are underlined).
Applicants argue that Chiu et al. fail to teach the above-discussed limitation because Chiu et al. merely disclose using reference dyes for the traditional purpose of normalization of the reporter dye and that the artisans use a flow cytometry system to interrogate the reporter dye fluorescence for determining the presence or absence of amplification product in each droplet (page 8, Response).

    PNG
    media_image1.png
    571
    767
    media_image1.png
    Greyscale
These arguments are not found persuasive because Chiu et al. actually teach generating an image of the droplets (i.e., plurality of discrete sample portions) with their optical imager (see Figure 1, reproduced below):
As seen, Chiu et al. evidence that the imager which is employed is configured to generate an image of the droplets (“[f]or visualization purposes, we used the fluorescein dye, fluorescein, as out analyte”, section [0025]).
	In addition, Chiu et al. show on Figure 11, that the reference dye ROX is used to image the size of a droplet that does not have a target nucleic acid (“FIGS. 11A and 11B depict images of droplets without target DNA after PCR (negative control experiment).  Shown are the combined darkfield/ROX (11A) and dark field/FAM (11B) images, where ROX is the reference dye added to the reaction and FAM is the fluorescence indicator used in the Taqman® probe to detect DNA amplification”, section [0035]).  Therefore, it is clear that the image generated from a droplet comprising ROX dye clearly delineates the size of the droplet without the need for positive fluorescence generated from a Taqman® probe.
	And while Applicants point to an embodiment of Chiu et al.’s teachings which uses FACs and flowing the droplets for determination of the droplet sizes, Chiu et al. also explicitly teach that their method can be performed for droplets in well, chamber in a microfluidic chip or a droplet (section [0071]) and that “the diameter of the droplets can be determined by microscopy.  Droplets can be extracted (before, during, or after completion of a reaction, e.g., amplification) from a sample holder and imaged in a widefield with a CCD camera … By noting both the size of the droplet and the presence or absence of amplification product in each droplet, it is possible to back-calculate the original concentration of the analyte present in the sample.” (section [0070])
	Therefore, what is clear from Chiu is that not only do the artisans teach that the droplets are imaged using an imaging camera such as CCD, the size of the droplets from the produced image is used to calculate the original concentration of the analyte in the sample, wherein the size of the droplets are correlated to the volume present in said droplets (“method includes the measurement of the volume of each droplet … simulated measured diameters are then used to calculate simulated measured volumes …”, section [0106]).  Such is also evidence by Chiu et al. wherein the artisans explicitly state, “all chips were scanned on a variable mode imager … image analysis was performed in ImageJ … to quantify the number and size distribution of the discretized volumes as well as the number of chambers that showed DNA amplification … Further data analysis was done with IGOR Pro … distribution of initial droplet sizes was quantified in terms of the retained volume fraction (RVF) estimated as the ratio of droplet area to the area of the side chamber …” (section [0159]).
	Therefore, Applicant’s arguments are not found persuasive and the rejection is maintained.
Response to Arguments:
	Applicants traverse the rejection.
	Applicants’ contention is that Chiu et al. do not teach an apparatus that comprises a droplet apparatus that is further configured to sort the plurality of discrete sample portions by size (page 7, bottom paragraph and page 8, 3rd paragraph, Response).
	For support, Applicants refer to section [0071] of the instant specification, wherein the below-reproduced disclosure is made:

    PNG
    media_image2.png
    315
    876
    media_image2.png
    Greyscale

	In order to understand just exactly what how the “sorting by size” is performed, section [0070] must be considered in conjunction with Figure 9.

    PNG
    media_image3.png
    531
    630
    media_image3.png
    Greyscale
	In section [0070], the specification references Figure 9 and discloses steps 1 and 2 as shown below:
In step 1, a capillary is inserted into a tube comprising aqueous region 904, fluorocarbon 902 and mineral oil 906.  In step 2, a negative pressure is applied and fluorocarbon 902, aqueous region 904, and a bit of mineral oil 906 is pulled into the capillary.  By density, the aqueous region floats to the top and the fluorocarbon 902 is sandwiched between the top aqueous region and the bottom mineral oil 906 (step 3).
	Since larger droplets have a, “higher rising velocity than smaller aqueous droplets”, they become “sorted.” (see section [0071]).
	Section [0071], based on this context states that “aqueous droplets 904 may be sorted by size”.
	Therefore, the droplet apparatus does not actively sort, the droplets based on size, but simply produces droplets which become sorted on their own.
	To this end, the apparatus of Chiu et al. is no different.
	Chiu et al. discloses an apparatus which enables an increase in dynamic range of concentration determination by using “digitized volumes of varying sizes.” (section [0018]), having on, “the same chip or substrate one set of array of digitized volumes that are 100 nL in volume, a second set of array that is 10 nL, a third set of array that is 1L, a fourth set of array that is 100 pL …” (section [0018]).
	Therefore, as much as Applicants’ apparatus which generates a plurality of droplets which are sorted by their size, so does Chiu et al.’s device which comprises a substrate wherein upon plurality of droplets of different sizes are sorted thereon.
	With regard to claims 43 and 44, the droplet apparatus is configured to sort the plurality of discrete sample portions by size using buoyancy, because as discussed above, the apparatus itself does not actively sort the plurality of sample portions.  Rather, the droplets present in an immiscible medium results in the generation of droplets which are bigger to the top based on their buoyancy.
	To this end, Chiu et al. teach that their droplets were first produced in a PCR test tube with oil-surfactant mixture:
“aqueous phase containing the reaction mix is pipetted into a 0.2 mL PCR test tube that is pre-filled with an appropriate oil-surfactant mix … the oil phase consisted of 73% Tegosoft®, 20% light mineral oil and 7% ABIL WE 09 surfactant … After pipetting the aqueous phase to the oil mix, droplets of variable size were formed by vortexing for about ten seconds at about 3000 rpm” (section [0125])

Therefore, the PCR tube with the vortex machine is deemed a droplet apparatus which is capable of forming a plurality of discrete sample portions comprising a target nucleic acid, each of the plurality of discrete sample portions comprising a portion of the sample (i.e., reagent mixture), wherein the droplet apparatus is further configured to sort the plurality of discrete sample portions by size.  This is because upon vortexing, a plurality of droplets of varying sizes are produced in the PCR tube and the those having the larger volume will float above those which have smaller volumes based on their buoyancy.
	Therefore, Applicants’ arguments are not deemed persuasive and the rejection is maintained for the reasons of record.
Double Patenting
The rejection of claims 31-40 and 42 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,322,055 (herein, “the ‘055 patent”); claims 1-19 of U.S. Patent No. 10,557,174 (herein, “the ‘174 patent”), made in the Office Action mailed on February 27, 2022 is withdrawn in view of the Terminal Disclaimer received with the Amendment received on May 9, 2022.
Conclusion
	No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        July 22, 2022
/YJK/